
	
		II
		111th CONGRESS
		1st Session
		S. 792
		IN THE SENATE OF THE UNITED STATES
		
			April 2, 2009
			Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to improve the
		  National Program of Cancer Registries by expanding data collection and allowing
		  data sharing for public health objectives, while preserving the confidentiality
		  of patients, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Improvement of the National
			 Program of Cancer Registries Act.
		2.Findings and
			 purpose
			(a)FindingsCongress finds as follows:
				(1)The National
			 Program of Cancer Registries, established in 1992 by the Cancer Registries
			 Amendment Act (Public Law 102–515; 106 Stat. 3372), has enabled each of the 50
			 States to maintain a functioning cancer registry.
				(2)Over the past 15
			 years, the Centers for Disease Control and Prevention has enhanced central
			 cancer registries and helped to establish standards for quality and
			 completeness of such registries.
				(3)The statewide,
			 population-based cancer registries collect information on cancer incidence and
			 mortality rates, which may be used for identifying cancer patterns and trends
			 and for directing cancer control interventions.
				(4)The States rely
			 on electronic records, especially electronic laboratory records, for the
			 majority of data collection for the cancer registries.
				(5)The States do not
			 have adequate resources to access all of the records of physicians, hospitals,
			 outpatient clinics, nursing homes, and other agencies providing services to
			 cancer patients that would assist in identifying characteristics of each
			 patient and treatment of the cancer.
				(6)Laboratories do
			 not systematically collect or record essential data, including information on
			 the occupation, socioeconomic status, or treatments of, or environmental
			 factors affecting, cancer patients, and thus cancer registries, which depend in
			 part upon records of laboratories, do not have essential data that would help
			 determine causes or contributory causes of cancers.
				(7)The National
			 Program of Cancer Registries has established standards for collecting
			 information but has not established standards that allow data exchange with
			 other disease registries.
				(8)Information
			 collected by cancer registries must be exchanged with other disease registries
			 in a confidential and secure manner in order to prevent information about
			 patients from being used for purposes other than medical treatment, medical
			 research, or public health.
				(b)PurposeThe
			 purpose of this Act is to improve the National Program of Cancer Registries by
			 expanding the data elements collected, enhancing the quality of information
			 collected, and collecting data such that the National Program of Cancer
			 Registries preserves the confidentiality of patients while allowing data
			 sharing for public health objectives.
			3.Amendments to
			 the National Program of Cancer Registries
			(a)Enhancing data
			 collectionSection 399B(a)(1) of title III of the Public Health
			 Service Act (42 U.S.C. 280e(a)(1)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by striking registries to collect, for each
			 condition specified in paragraph (2)(A), data concerning, and inserting
			 cancer registries in order to collect, for each form of in-situ and
			 invasive cancer (with the exception of basal cell and squamous cell carcinoma
			 of the skin), data in a standardized manner concerning;
				(2)by striking
			 subparagraph (B) and inserting the following:
					
						(B)
				information on the industrial or occupational history of adult individuals with
				the cancers, using the Federal Standard Occupational Classification
				system;
						;
				(3)in subparagraph
			 (D), by striking and after the semicolon;
				(4)by inserting
			 after subparagraph (D) the following:
					
						(E)the highest level
				of education attained by adult individuals with the cancers;
						(F)sources of
				payment by individuals with cancer for costs associated with cancer diagnosis
				and treatment;
						(G)history of
				alcohol and tobacco use by individuals with cancer;
				and
						;
				and
				(5)by redesignating
			 subparagraph (E) as subparagraph (H).
				(b)Establishing
			 data collection standardsSection 399B of title III of the Public
			 Health Service Act (42 U.S.C. 280e) is amended by inserting at the end the
			 following:
				
					(f)Data collection
				standards
						(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall—
							(A)develop standards
				for collection of each data element for the State cancer registries assisted
				under this section;
							(B)develop
				inter-operability and security standards for data exchange and integration
				between—
								(i)the cancer
				registries of 2 or more States; and
								(ii)any cancer
				registry and another Federal registry for non-cancer diseases that contains
				data concerning individual patients; and
								(C)provide a basic
				electronic collection tool, to facilitate standardized data collection,
				available to each State to use for cancer registries.
							(2)AssurancesEach
				applicant, prior to receiving Federal funds under the
				Improvement of the National Program of Cancer
				Registries Act, shall provide assurances satisfactory to the
				Secretary that the applicant will comply with standards developed under
				paragraph (1).
						(3)Coordination
				with other Federal programsTo promote the greatest possible
				efficiency and effectiveness in the collection of data for federally-supported
				cancer registries, the Secretary shall facilitate appropriate coordination of
				the National Program of Cancer Registries under this part with other
				federally-supported registry programs, including infectious disease registries,
				environmental disease registries, and other non-cancer, chronic disease
				registries.
						.
			4.AuthorizationTo carry out this Act, there are authorized
			 to be appropriated $100,000,000 for each of the fiscal years 2010, 2011, 2012,
			 and 2013.
		
